Case 2:18-cv-14473-JEM Document 11 Entered on FLSD Docket 11/20/2020 Page 1 of 1




                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA

                         CASE NO.: 18-14473-CV-MARTINEZ/MAYNARD

  CHRISTOPHER SCHROEDER,

          Petitioner,

  v.

  SECRETARY, DEPARTMENT OF
  CORRECTIONS,

        Respondent.
  ___________________________________/

   ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

          THE MATTER was referred to the Honorable Shaniek M. Maynard, United States
  Magistrate Judge, for a Report and Recommendation on Petitioner’s Petition for Writ of Habeas
  Corpus pursuant to 28 U.S.C. § 2254 (DE 4). Magistrate Judge Maynard filed a Report and
  Recommendation (“R&R”) recommending that the Petition be denied. (DE 9). Petitioner filed
  objections. (DE 10). The Court having carefully reviewed the R&R, objections, and the record in
  this case de novo, it is hereby
          ORDERED AND ADJUDGED that United States Magistrate Judge Maynard’s Report
  and Recommendation (DE 9) is AFFIRMED and ADOPTED. The Petition is DENIED. No
  certificate of appealability shall issue. The Clerk is directed to mark this case CLOSED and DENY
  pending motions as moot.
          DONE AND ORDERED in Chambers at Miami, Florida, this 20th day of November,

  2020.



                                                      ____________________________________
                                                      JOSE E. MARTINEZ
                                                      UNITED STATES DISTRICT JUDGE
